            Case 1:20-cv-01247-RP Document 13 Filed 01/27/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 NOBLE CAPITAL FUND              §
 MANAGEMENT, LLC,                §
 TXPLCFQ, LLC, and               §
 TXPLCFNQ, LLC,                  §
                                 §
     Plaintiffs,                 §
 v.                              §                      CIVIL ACTION NO. 1:20-CV-1247-RP
                                 §
                                 §
 US CAPITAL GLOBAL INVESTMENT    §
 MANAGEMENT LLC, F/K/A US CAPITAL§
 INVESTMENT MANAGEMENT, LLC      §
                                 §
     Defendant.                  §


 DEFENDANTS US CAPITAL GLOBAL INVESTMENT MANAGEMENT LLC, F/K/A
            US CAPITAL INVESTMENT MANAGEMENT, LLC
         NOTICE OF RELATED LITIGATION AND ARBITRATION


       Defendants US Capital Global Investment Management LLC f/k/a US Capital Investment

Management, LLC (“USCGIM”) through its counsel, Woodall Batchelor, PLLC, files this Notice

of Related Litigation and Arbitration pursuant to Local Court Rule CV-3, and would respectfully

show the Court the following:

       1.      On or about January 16, 2019, Noble Capital Fund Management, LLC, TXPLCFQ,

   LLC, and TXPLCFNQ, LLC filed for arbitration against US Capital Investment Management,

   LLC in JAMS Arbitration No. 1100104841. This arbitration was terminated on August 31,

   2020, by the Panel’s Ruling on Motion of Third-Party Claimant, US Capital/Noble Capital

   Real Estate Income Fund, LP for Order Securing Noble Parties to Pay the Fund’s Portion of

   JAMS Fees and Expenses or Terminate Proceedings after Noble Capital Fund Management,

   LLC chose not to respond to the motion. (Ruling, Dkt. 8-9).


                                          Page 1 of 5
        Case 1:20-cv-01247-RP Document 13 Filed 01/27/21 Page 2 of 5




   2.        On July 9, 2019, US Capital/Noble Capital Texas Real Estate Income Fund, LP,

filed Case No. 3:19-cv-02750 in the Northern District of California, San Francisco Division

against Jadon Newman, Chris Ragland, Romney Navarro, Grady Collins, Jadon Newman,

Hannah Heerlein, Hanna Heerlein, Ragland Holdings, LLC, Noble Capital Group, LLC, Noble

Capital Fund Management, LLC, Noble Capital Properties, LLC, Noble Capital Servicing,

LLC, Noble Capital Real Estate, LLC, Streamline Funding Group, LLC, Noble Capital Reo,

LLC, Noble Capital Income Fund II, LLC, Noble Capital Income Fund III, LLC and Does 1-

50, alleging the following causes of action:

        a.   Civil Rico (18 U.S.C. § 1962(c));
        b.   Civil Rico (18 U.S.C. § 1962(d));
        c.   Fraud;
        d.   False Advertising (15 U.S.C. § 1125);
        e.   Unfair Competition (Cal. Bus. & Prof. Code §§ 17200 et seq. and 17500 et seq.);
        f.   Breach of Contract (the MASA);
        g.   Breach of Contract (the MOUs);
        h.   Conversion;
        i.   Unjust Enrichment;
        j.   Intentional Interference with Contractual Relations; and
        k.   Accounting.

   A copy of the First Amended Complaint in the foregoing case is attached as Exhibit 1.

   3.        On or about July 9, 2019, in Case No. 3:19-cv-02750, Plaintiff US Capital/Noble

Capital Texas Real Estate Income Fund, LP filed for Preliminary Injunction requiring Noble

Capital to resume responsibilities as loan services, including providing the Fund with monthly

reporting and forwarding all principal and interest payments it collects on behalf of the Fund

from borrowers, and produce all documents requested by the Fund’s independent auditor

within five days of the Court’s order. A copy of Plaintiff’s Memorandum of Points and

Authorities in Support of Motion for a Preliminary Injunction is attached as Exhibit 2.




                                         Page 2 of 5
        Case 1:20-cv-01247-RP Document 13 Filed 01/27/21 Page 3 of 5




   4.      On July 19, 2019, in Case No. 3:19-cv-02750, the Parties filed a Stipulation to

Arbitrate and [Proposed] Order wherein they agreed that all claims asserted in the case would

be consolidated with the Pending JAMS Arbitration. See Exhibit 3 attached hereto.

   5.      On December 27, 2019 Noble Capital Group, LLC and Noble Capital Fund

Management, LLC filed Plaintiff’s Original Complaint in Case No. 1:19-cv-01255; Noble

Capital Group LLC, et al. v. US Capital Partners, et al., Western District of Texas, Austin

Division.(See Ex. 1, Dkt. 8-2) Defendants filed a Motion to Compel Arbitration and on

February 19, 2020, and Plaintiffs filed a First Amended Complaint. Defendants filed a second

Motion to Compel Arbitration and Stay Proceedings, or Alternatively Motion to Dismiss,

which was granted on July 31, 2020 by the Honorable Lee Yeakel, United States District Judge.

(See Dkt. 8-3, 8-4, and 8-5). Plaintiffs appealed to the United States Court of Appeals for the

Fifth Circuit, Case No. 20-50721, and that case is still pending.

   6.      On February 21, 2020, US Capital Global Securities, LLC filed for arbitration

against Noble Capital Fund Management, LLC, Noble Capital Group, LLC, Noble Capital

Servicing, LLC, Streamline Funding Group, LLC, and Emerge Real Estate Group, LLC in

FINRA Case No. 20-00631. Respondents are represented in the FINRA Arbitration by Jason

M. Hopkins and Jason S. Lewis of DLA Piper LLP, who also represent the Plaintiffs in this

case.

   7.      On August 7, 2020 in the FINRA Arbitration Respondents filed Respondents’

Answer and Affirmative Defenses wherein they admit the facts relevant to the FINRA

Arbitration are set forth in the lawsuit initiated by Noble Capital Group, LLC and Noble Capital

Fund Management, LLC, which is on appeal in the 5th Circuit. Respondents assert that those

facts, and others to be presented at the merits hearing, justify dismissal of US Capital’s claims




                                         Page 3 of 5
      Case 1:20-cv-01247-RP Document 13 Filed 01/27/21 Page 4 of 5




and entry of judgment in favor of Respondents based upon their forthcoming counterclaims

against US Capital. Respondents also plead that US Capital’s claims are barred based upon the

affirmative defenses of breach of contract, fraud, failure to perform conditions precedent, and

unclean hands. Defendant is not attaching a copy of Respondents’ Answer and Affirmative

Defenses in the FINRA Arbitration because of the contractual confidentiality obligations

contained in the relevant contracts between the parties.


                                          Respectfully submitted,

                                          WOODALL BATCHELOR PLLC

                                                 /s/ J. Daniel Woodall
                                          By: _________________________
                                                 J. Daniel Woodall
                                                 (Attorney-in-Charge)
                                                 State Bar No. 24008300
                                                 Fed. Bar No. 31915
                                                 Email: dan@woodallbatchelor.com
                                          1725 Hughes Landing Blvd, Suite 1250
                                          The Woodlands, Texas 77380
                                          Telephone:     281/892-1040
                                          Facsimile:     281/305-3892
                                          Counsel for Defendants




                                         Page 4 of 5
      Case 1:20-cv-01247-RP Document 13 Filed 01/27/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

I hereby certify that on the January 27, 2021, a true copy of this document was electronically
filed via the CM/ECF system and that the counsel of record noted below designated as counsel
to receive electronic service of all instruments filed herein were served on this date, per the
mandatory electronic filing rules.

Jason S. Lewis
Texas Bar No. 24007551
Jason.Lewis@DLAPiper.com
Jason M. Hopkins
Texas Bar No. 24059969
Jason.Hopkins@DLAPiper.com
Marina Stefanova
Texas Bar No. 24093200
Marina.Stefanova@DLAPiper.com
DLA Piper LLP
1900 N. Pearl Street
Suite 2200
Dallas, Texas 75201
214-743-4546 – telephone
972-813-6267 – facsimile
Attorneys for Plaintiff
                                         /s/ J. Daniel Woodall
                                         ______________________________________
                                         J. Daniel Woodall




                                        Page 5 of 5
